Case 21-06008-JDP   Doc 3   Filed 07/30/21 Entered 07/30/21 08:42:48   Desc Main
                            Document      Page 1 of 2




                                                           06008
Case 21-06008-JDP   Doc 3   Filed 07/30/21 Entered 07/30/21 08:42:48   Desc Main
                            Document      Page 2 of 2




                                                                    Chantelle Knudsen
                                                                  on Jul 30, 2021 8:38 am
